—Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about August 2, 1995, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights and committed custody and guardianship of the subject children to petitioner for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding of permanent neglect against respondent father, based on respondent’s failure to plan for his children’s future for a period of more than one year. During the relevant time period, respondent failed to attend one fourth of the scheduled appointments for visitation and failed to avail himself of the drug treatment necessary for him to regain custody of his children, notwithstanding petitioner agency’s diligent efforts to encourage and assist respondent to overcome his drug dependency (see, Matter of Michael M., 172 AD2d 152). Although respondent attended a drug treatment program on a fairly regular *145basis, he failed to complete that program, failed to regularly pass random drug testing, and failed to attend additional counseling in accordance with petitioner agency’s recommendations. Thus, while respondent made some effort to overcome his addiction, his efforts were insufficient (see, Matter of Kamel Kevin J., 265 AD2d 189; Matter of Olen Jackson H., 251 AD2d 136, lv denied 92 NY2d 816). The dispositional determination, that it would be in the children’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148) for custody and guardianship to be transferred to petitioners for the purpose of adoption, was also warranted. The evidence at the dispositional hearing showed that the children, born in 1987 and 1990, have lived with their foster parents since March 1990 and that the foster parents are able to continue offering them a stable, loving home in which they wish to remain. Concur — Nardelli, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.